On the former appeal in this case the decision, rendered February 2, 1925, reversed the decree of the chancery court and remanded the cause for further proceedings not inconsistent with the opinion, and on the remand there was a judgment in favor of appellee, against appellant, for recovery of the sum of money found to be due under the law as declared by the court. An appeal has been prosecuted to this court, but the case is now submitted upon the abstract and brief filed on the former appeal, it being conceded by the attorneys on both sides that the questions decided on the former appeal, and none other, are involved on the present appeal. That being true, an affirmance of the judgment below necessarily results from a consideration of the case on the present appeal. Our decision on the former appeal became the law of the case, and is a final adjudication of the rights of the parties.
Decree affirmed. *Page 97